Name: Council Decision (CFSP) 2017/633 of 3 April 2017 in support of the United Nations Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects
 Type: Decision
 Subject Matter: management;  social affairs;  defence;  politics and public safety;  United Nations;  trade policy
 Date Published: 2017-04-04

 4.4.2017 EN Official Journal of the European Union L 90/12 COUNCIL DECISION (CFSP) 2017/633 of 3 April 2017 in support of the United Nations Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 July 2001 the States participating in the United Nations (UN) Conference on the Illicit Trade in Small Arms and Light Weapons in All Its Aspects adopted the UN Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects (the UN Programme of Action). On 8 December 2005 the UN General Assembly adopted the International Instrument to Enable States to Identify and Trace, in a Timely and Reliable Manner, Illicit Small Arms and Light Weapons (the International Tracing Instrument). Both of those international instruments declare that States will cooperate, as appropriate, with the UN to support their effective implementation. (2) On 12 July 2002 the Council adopted Joint Action 2002/589/CFSP (1). (3) On 16 December 2005 the European Council adopted the EU Strategy to combat illicit accumulation and trafficking of SALW and their ammunition. That Strategy identifies support for the UN Programme of Action as the first priority for action at international level, and calls for the adoption of a legally binding international instrument on the tracing and marking of small arms and light weapons (SALW) and their ammunition. (4) Following the adoption of the International Tracing Instrument, the Union supported its full implementation through the adoption and implementation of Council Joint Action 2008/113/CFSP (2). The implementation of Joint Action 2008/113/CFSP was assessed positively by the Council. (5) On 18 July 2011 the Council adopted Decision 2011/428/CSFP (3). (6) Illicitly obtained small arms have been used for terrorist attacks in Europe. (7) The final report of the 2016 Sixth Biennial Meeting of States (BMS6) to Consider the Implementation of the UN Programme of Action notes:  the need to strengthen the tracing of SALW in conflict and post-conflict situations, including through the provision of capacity-building assistance, for the purposes of identifying and containing the flow of illicit SALW into conflict and post-conflict zones, providing early warning of destabilising flows of such weapons and preventing conflict;  the opportunity for synergies between projects designed to support implementation of the UN Programme of Action and the International Tracing Instrument and projects related to the Sustainable Development Goals;  the need to consider, at the Third Review Conference in 2018, the implications for the UN Programme of Action of recent developments in SALW manufacturing, technology and design;  the need for enhanced dialogue with industry, especially regarding the effective marking of SALW, in light of those recent developments;  the need to increase national capacity to take account of diversion risks when assessing applications for the authorisation of exports of SALW, and to put in place, where they do not exist, adequate laws, regulations and administrative procedures, consistent with the existing responsibilities of States under relevant international law, to ensure effective control over the export, transit and import of SALW, including the use of end-use certification and effective legal and enforcement measures;  that the full and effective implementation of the UN Programme of Action helps to prevent the acquisition of SALW by terrorists, thus reducing the potential impact of their attacks, HAS ADOPTED THIS DECISION: Article 1 1. With a view to supporting the fight against the illicit trade in SALW by minimising the risk of diversion, including through theft, loss and unauthorised re-export, of SALW to illicit markets, illegal armed groups, terrorists and other unauthorised recipients, the Union shall, by means of this Decision, pursue the following objectives:  supporting the UN Programme of Action and the International Tracing Instrument;  ensuring the relevance of the UN Programme of Action and the International Tracing Instrument and increasing their effectiveness;  supporting actions towards a successful and relevant outcome of the 2018 Third UN Conference to Review Progress Made in the Implementation of the UN Programme of Action (RevCon3). 2. In order to achieve the objectives referred to in paragraph 1, the Union shall, by means of this Decision, support the following:  the preparation of RevCon3 through a series of thematic symposia and regional conferences;  a comprehensive analysis of UN Member States' national reports on the implementation of the UN Programme of Action and the International Tracing Instrument, to be presented at RevCon3;  a sponsorship programme for the participants of third countries;  the provision of technical support for the RevCon3 President;  four thematic symposia producing action-oriented findings on topics related to SALW control. The selected topics were defined as priorities in EU working papers that were submitted to UN Programme of Action meetings (BMS5 in 2014 and BMS6 in 2016) and were reflected in the outcome documents of those meetings: (i) SALW tracing and stockpile management in conflict and post-conflict situations; (ii) SALW and the 2030 Agenda for Sustainable Development, including Sustainable Development Goal 16 and the gender aspects of SALW control; (iii) recent developments in SALW manufacturing, technology and design and resulting challenges and opportunities for the implementation of the UN Programme of Action and the International Tracing Instrument; (iv) synergies between the UN Programme of Action, the Arms Trade Treaty and other relevant instruments;  five regional conferences allowing for engagement with government representatives and regional organisations from selected regions on the outcome papers from the thematic symposia;  analysis of national reports on the implementation of the UN Programme of Action and International Tracing Instrument with a focus on implementation challenges that give rise to opportunities for cooperation and assistance;  strengthening the foundations for RevCon3 by means of a sponsorship programme and technical support to the RevCon3 President; and  outreach through press statements and side events. 3. A detailed description of the project referred to in paragraph 2 is set out in the Annex to this Decision. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the HR) shall be responsible for the implementation of this Decision. 2. The implementation of the project referred to in Article 1(2) shall be carried out by the UN Office for Disarmament Affairs (UNODA) with the assistance of the Small Arms Survey represented by the Graduate Institute of International and Development Studies (SAS). 3. UNODA, assisted by SAS, shall perform its task under the responsibility of the HR. For that purpose, the HR shall enter into the necessary arrangements with UNODA. Article 3 1. The financial reference amount for the implementation of the project referred to in Article 1(2) shall be EUR 2 798 381,56. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For that purpose, it shall conclude a financing agreement with UNODA. UNODA and SAS will be invited to reach an agreement on the reimbursement of costs incurred by SAS for its contribution to the implementation of this Decision. The agreement between the Commission and UNODA shall stipulate that UNODA and SAS are to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by UNODA. Those reports shall form the basis for the evaluation carried out by the Council. The Commission shall report on the financial aspects of the implementation of the project referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 24 months after the date of conclusion of the financing agreement referred to in Article 3(3). However, it shall expire six months after the date of its entry into force if that financing agreement has not been concluded by that time. Done at Luxembourg, 3 April 2017. For the Council The President F. MOGHERINI (1) Council Joint Action 2002/589/CFSP of 12 July 2002 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons and repealing Joint Action 1999/34/CFSP (OJ L 191, 19.7.2002, p. 1). (2) Council Joint Action 2008/113/CFSP of 12 February 2008 in support of the International Instrument to Enable States to Identify and Trace, in a Timely and Reliable Manner, Illicit Small Arms and Light Weapons (SALW) in the framework of the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (OJ L 40, 14.2.2008, p. 16). (3) Council Decision 2011/428/CFSP of 18 July 2011 in support of United Nations Office for Disarmament Affairs activities to implement the United Nations Programme of Actions to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects (OJ L 188, 19.7.2011, p. 37). ANNEX 1. OBJECTIVES The objective of this Decision is to support the fight against the illicit trade in small arms and light weapons (SALW) by minimising the risk of diversion, including through theft, loss and unauthorised re-export, of SALW to illicit markets, illegal armed groups, terrorists and other unauthorised recipients. Therefore, this Decision will support the United Nations (UN) Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in SALW in All Its Aspects (the UN PoA) and the International Tracing Instrument (the ITI) as well as ensure their relevance and increase their effectiveness. To that end, this Decision will support actions towards a successful outcome of the 2018 Third UN Conference to Review Progress Made in the Implementation of the UN PoA (RevCon3). This Decision will support the preparation of RevCon3 through a series of thematic symposia and regional conferences. The thematic symposia will facilitate the elaboration of action-oriented findings on topics related to SALW control. The selected topics were defined as priorities in EU working papers submitted to UN PoA meetings (BMS5 in 2014 and BMS6 in 2016) and were largely taken over in the outcome documents of those meetings. The regional conferences will allow for engagement with government representatives and regional organisations from selected regions on the topics from the thematic symposia. The goal is to consolidate the positive outcome of BMS6 in the outcome of RevCon3. Other actions to support a successful outcome of RevCon3 will be: a comprehensive analysis of UN Member States' national reports on the implementation of the UN PoA and the ITI, to be presented at RevCon3; a sponsorship programme for the participants of third countries; and technical support for the RevCon3 President. 2. DESCRIPTION OF THE ACTIONS The Union project to support RevCon3 will involve the following elements: (i) thematic symposia to develop action-oriented findings on topics related to SALW control; (ii) regional conferences to engage government representatives and regional organisations from selected regions; (iii) an analysis of UN Member States' national reports on the implementation of the UN PoA and the ITI, to be presented at RevCon3; (iv) strengthening the foundations for RevCon3 (sponsorship programme, technical support); (v) effective outreach to generate sustained impact. Those five elements are discussed in more detail below. The project will run in parallel to the preparation of RevCon3 by the President. That will be a key opportunity for the President to participate in thematic and regional preparations for RevCon3. 2.1 Thematic symposia 2.1.1 Aim The aim of each symposium will be to discuss and explore each topic under consideration and agree on actionable steps on the national, regional and global level that may be included in the outcome document of RevCon3. The findings and recommendations of each symposium will be presented to and discussed at all regional conferences. 2.1.2 The project will comprise four symposia with the following topics: (i) SALW tracing and stockpile management in conflict and post-conflict situations; (ii) SALW and the 2030 Agenda for Sustainable Development, including Sustainable Development Goal (SDG) 16 and the gender aspects of SALW control; (iii) recent developments in SALW manufacturing, technology and design and resulting challenges and opportunities for the implementation of the UN PoA and the ITI; (iv) synergies between the UN PoA, the Arms Trade Treaty (the ATT) and other relevant instruments. 2.1.3 Format The symposia will have formats tailored to the topics. (i) SALW tracing and stockpile management in conflict and post-conflict situations (see BMS6 outcome document (1)) with the aim of minimising the risk of diversion, including through theft, loss and unauthorised re-export, of SALW to illicit markets, illegal armed groups, terrorists and other unauthorised recipients. Participation by:  technical experts from governments, including affected governments;  UN system (DPKO, DPA, CTED, DSS, UNODC, UNODA);  experts from UN peacekeeping missions;  experts from UNSC monitoring panels;  experts from academia, research institutes;  experts from international organisations (WCO, Interpol, etc);  experts from operational NGOs (MAG, CAR, ARES, etc);  experts from relevant Union institutions (DG Home, Europol). Total approx. 40 participants. Roundtable discussions. All States welcome to observe and participate in Q&A. (ii) SALW and the 2030 Agenda for Sustainable Development, including SDG 16 and the gender aspects of SALW control (see BMS6 outcome document (2)) with participation by:  UN system (DESA, PBSO, UNDP, UNICEF, UNODC, UN Women);  experts from academia, research institutes;  experts from governments and regional organisations;  experts from relevant Union institutions (DG DEVCO, DG ECHO). Total approx. 40 participants. Roundtable discussions. All States welcome to observe and participate in Q&A. (iii) Recent developments in SALW manufacturing, technology and design and resulting challenges and opportunities for the implementation of the UN PoA and the ITI (see BMS6 outcome document (3)) with participation by:  experts from SALW industry and relevant industrial-sector federations;  UN system (UNODA);  experts from academia, research institutes;  technical experts from governments;  experts from relevant Union institutions (DG GROW, DG TRADE, DG HOME). Total approx. 40 participants. Day 1: panel discussions, Q&A. Day 2: roundtable discussion on developing a document supplementary to the ITI. All States welcome to observe and participate in Q&A. (iv) Synergies between UN PoA, the ATT and other relevant instruments, including the UN Firearms Protocol and UN counter-terrorism mechanisms (see BMS6 outcome document (4)) with participation by:  experts from governments;  UN system (UNODC, UNODA, etc);  experts from international organisations (WCO, Interpol, ATT Secretariat);  experts from research institutes. Total approx. 40 participants. Roundtable discussions. Focus on synergies, possible positive consequences of one instrument's provisions for the others and avoiding overlaps. All States welcome to observe and participate in Q&A. 2.1.4 Location The symposia on topics (i) and (ii) will be held back to back in New York. The symposia on topics (iii) and (iv) will be held in Brussels and Geneva respectively. 2.1.5 Timing The four symposia will be held in a five-month period between April and September 2017. Their timing and sequencing (i.e. the order of the topics addressed) will be determined by the implementing agencies, in consultation with the Union, taking into account the UN disarmament calendar. Each symposium will run for two days. 2.1.6 Responsibilities of the implementing agencies Conceptualisation and substantive preparation: UNODA and Small Arms Survey will jointly develop the substance of the symposia and will be responsible for the agenda and selection of speakers/experts. Small Arms Survey will prepare a draft background paper on each topic, which will function as the basis for discussion in each symposium. The conceptualisation and substantive preparation of the thematic symposia will take place in dialogue with the Disarmament and Non-Proliferation Division of the European External Action Service (EEAS). Logistics and conference services: UNODA will be responsible for logistical arrangements (booking venues, organising catering, audio-visual equipment, travel arrangements, etc). The EEAS will assist in securing the venue of the symposium on topic (iii), which will be held in Brussels. 2.1.7 Results of the action The thematic symposia will result in greater insight and an elaborated position on the selected topics by the Union and other stakeholders involved. Small Arms Survey will prepare a substantive outcome document on the four thematic symposia. That outcome document will contain a study on the four topics and will build on the draft background papers and incorporate the findings of the expert discussions at the four thematic symposia. The outcome document will focus on delivering actionable steps with a view to it being included in the outcome document of RevCon3. The outcome document will inform the subsequent regional meetings under the project. 2.2 Regional conferences 2.2.1 Aim The aim of each regional conference is to prepare RevCon3, by providing a forum for participating States to identify and explore region-specific UN PoA and ITI implementation issues and by discussing the findings and recommendations of the four thematic symposia described in section 2.1. 2.2.2 Topics Each regional conference will address the four topics of the symposia (see section 2.1). In addition, regional conferences need to allow for region-specific discussions in preparation for RevCon3. 2.2.3 Format The regional conferences will rely principally on interactive consultations, based on presentations given by Small Arms Survey and UNODA. At each regional conference, the President will be given the opportunity to present the state of play on preparations for RevCon3. Regional organisations will give presentations on their efforts to implement the relevant paragraphs of the BMS6 outcome document relating to regional organisations. If States are selected for the RevCon3 sponsorship programme, their participants in the regional conference should in principle also be in their RevCon3 delegation. Small Arms Survey will draft a summary procedural report of each regional conference. 2.2.4 Location The regional conferences are designed to support governments and organisations from specific regions in preparing for RevCon3. Some regional organisations are already organising a preparatory meeting for RevCon3: League of Arab States, OSCE and Pacific Islands Forum. The Union project does not need to cover those regions. Therefore, the following five regional meetings are suggested: Countries from sub-regions Regional organisations Regional centre Venue West Africa and Central Africa ECOWAS, ECCAS, AU UNREC Lome East Africa and Southern Africa RECSA, SADC, AU UNREC Lome Caribbean CARICOM UNLIREC Port of Spain Latin America OAS, UNASUR UNLIREC Lima ASEAN and South Asian States ASEAN UNRCPD Bangkok This Decision will support the participation/involvement of the Small Arms Survey and UNODA in the regional conferences mentioned below with a view to presenting the findings of the thematic symposia where they correspond to the interests of the organising entities. Such participation/involvement will be contingent on the timing of the organisation of those conferences. Countries from sub-regions Regional organisations Europe and North-America OSCE Middle-East League of Arab States Pacific PIF 2.2.5 Timing The five regional conferences will be held in an eight-month period between June 2017 and February 2018 (ensuring all regional conferences are held before the Preparatory Committee meeting for RevCon3, likely to be held in February 2018). The exact timing and sequencing (i.e. the order of the regions covered) of the regional conferences will be determined by the implementing agencies, in consultation with the Union, taking into account the UN disarmament calendar. Each regional conference will run for two days. The two regional conferences in Africa will be organised back to back in one location. The two regional conferences in Latin America and the Caribbean will be organised back to back. 2.2.6 Responsibilities of the implementing agencies Substantive preparation: UNODA (including its regional centres) and Small Arms Survey will develop the substance of the regional conferences and will be responsible for the agenda and selection of speakers/experts. UNODA, together with the President, will take the lead in giving presentations on the status of preparations for RevCon3. Small Arms Survey will provide presentations on the outcomes of the symposia. Small Arms Survey will prepare a summary of each regional conference. Logistics and conference services: UNODA and its regional centres will implement the logistical arrangements (booking venues, organising catering, audio-visual equipment, travel arrangements for experts, etc) for the regional conferences, under UNODA HQ oversight. 2.2.7 Result of the action States from the region are encouraged to develop common ground on preparations for RevCon3, in particular on the four topics of the thematic symposia. 2.3 Analysis of UN PoA and ITI national reports with a focus on implementation challenges that give rise to opportunities for cooperation and assistance. 2.3.1 Format The outcome document of the Sixth Biennial Meeting of States on the UN PoA (A/CONF.192/BMS/2016/WP.1/Rev.3) mandated UNODA to examine, within existing resources, implementation trends, challenges and opportunities relating to the UN PoA and ITI, based on available information, including that submitted and/or provided by Member States, for presentation at the RevCon3 for its consideration and appropriate follow up. An informed, independent assessment of national reports on implementation is an essential source for, and addition to, that mandated report. The assessment of national reports is particularly important as it is expected that those reports will include information on the implementation of SDG 16, on which no other reporting mechanism exists. A comprehensive analysis by Small Arms Survey of national reports will therefore be a key activity under the project, for publication by the Small Arms Survey and feeding into the mandated forward-looking UNODA report. That comprehensive analysis will complement the thematic and regional meetings, and increase the likelihood that RevCon3 will meet the aspirations of the Union for a practical, focused and effective roadmap for the UN PoA in the post-RevCon3 period with a focus on connecting implementation challenges with opportunities for cooperation and assistance. 2.3.2 Timing Analysis completed by the time of the RevCon3 meeting (June 2018). 2.3.3 Responsibilities of the implementing agencies UNODA to set a timely date for receiving biennial national reports (mid-2017). Small Arms Survey to provide written analysis of submitted reports. 2.3.4 Result of the action The analysis will provide information that allows enhanced allocation of assistance activities with regard to UN PoA implementation and SALW control in general. 2.4 Strengthening the foundations for RevCon3 2.4.1 Sponsorship programme Because of a lack of funds, many developing countries struggle to be represented at UN PoA review conferences by their key officials dealing with SALW issues. The Union could fund a sponsorship programme for a selected group of most-affected countries in order to enable the participation of those officials in RevCon3. Activities: UNODA will manage travel to and accommodation at RevCon3 (not the Preparatory Committee earlier in 2018) for up to 20 participants. Participants will be selected by the EEAS upon recommendation by UNODA, including its regional centres. In principle, selected officials should be designated UN PoA national points of contact. Other criteria for selection include gender considerations, timely submission of a national report, active participation in regional conferences or thematic symposia and knowledge of and experience in the topics at hand. During the RevCon3, UNODA will set up a meeting with the sponsored participants and delegations from the Union and its Member States. Results:  RevCon3 deliberations enriched by the expertise of those who deal directly with issues of SALW from affected countries who usually cannot afford to attend the RevCon;  Greater networking opportunities for developing-country officials, including key representatives of civil society organisations who deal with SALW issues;  Possible synergies with side events and training activities related to RevCon3. 2.4.2 Technical support to the RevCon3 President The President and his/her team will benefit from technical expertise provided by the UN Secretariat with the support of a senior expert from Small Arms Survey. Activities: The UN Secretariat, supported by the Small Arms Survey senior expert, will enhance its capacity to advise the President and his/her team on the complex and technical aspects of the work of RevCon3. Results: The President will have access to a full range of expertise in substantive and technical issues related to RevCon3. 2.5 Outreach Outreach through press statements and side events will be a vital part of the project. Moreover, a RevCon3 web platform could draw attention to the key topics for RevCon3 and to assistance/capacity building. Activities:  Joint press statements accompanying symposia and regional conferences. Media coverage;  Side events on the project at relevant meetings including the First Committee of the GA (2017) and the Third Conference of State Parties of the ATT;  UNODA will set up dedicated webpages for RevCon3 one year in advance. That will be the main platform for posting documents and interacting with Member States, regional organisations and institutions. The platform will include thematic areas and particular attention will be given to linking assistance needs with available resources. Results: Effective information management on the project and its outcomes; a dynamic RevCon3 web platform within the formal UN PoA web environment that includes thematic approaches and allows for the matching of assistance needs with available resources. 3. DELIVERABLES The implementing agencies will produce and submit the following deliverables to the Union:  Deliverables 1-5: Summary reports of the four thematic conferences;  Deliverables 6-11: Summary reports of the five regional conferences;  Deliverable 12: A comprehensive assessment of national reports on UN PoA implementation;  Deliverable 13: A final report at the completion of the project. (1) A/CONF.192/BMS/2016/2 §37, §55, §56, §57, §74, §75, §82, §83, §84, §105. (2) A/CONF.192/BMS/2016/2 §15, §23, §24, §25, §40, §41, §52, §59, §60, §101. (3) A/CONF.192/BMS/2016/2 §63, §79, §90. (4) A/CONF.192/BMS/2016/2 §12, §14, §62, §67, §107.